Citation Nr: 1431582	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-45 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 1, 2007 for additional compensation payable for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. In a December 1995 rating decision, the RO awarded the Veteran a combined disability rating of 30 percent, effective March 26, 1992, making the Veteran eligible to receive compensation for dependents.

2. The Veteran married his spouse, for whom he is claiming dependency for compensation purposes, in April 2005.

3. On February 1, 2007 the VA received a written request from the Veteran to add his dependent spouse to his award, and in February 2008 he submitted a completed VA Form 21-686c.

4. In an August 2008 notification letter, the RO informed the Veteran that additional benefits were included in his award for his spouse, effective from March 1, 2007, the first day of the month following the date the written claim for additional compensation benefits based on a dependent spouse was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2007, for the award of additional compensation for a dependent spouse, are not met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter). 

Specifically, the United States Court of Appeals for Veterans Claims (the Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Regardless, the Board notes that general due process considerations have been met. See 38 C.F.R. § 3.103 (2013).  The Veteran has been provided with pertinent law and regulations in the November 2009 Statement of the Case.  Both he and his representative have submitted arguments in support of the appeal.  

In addition, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In that regard, the Board notes that the RO conducted a special review of the Veteran's claims file prior to the issuance of the August 2008 SOC, and the Board has also reviewed the entire file to ensure all filings associated with the file have been reviewed.

For these reasons, the Board finds that no further notification or development action is necessary in this case.

Analysis

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115(1)(A) (West 2002).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).   Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In February 2007, the VA received a request from the Veteran to add his spouse to his award.  The Veteran contended he had previously submitted the request in January 2006 and February 2006.  In August 2007, the VA sent the Veteran a VA Form 21-686c, Declaration of Status of Dependents.  The Veteran returned the form in April 2008, and in August 2008 the VA informed the Veteran that his spouse had been added as a dependent effective March 1, 2007.

The Veteran is seeking an earlier effective date, arguing that he submitted his spouse's information to the VA prior to February 2007.

The Veteran married his spouse in April 2005.  He has argued that he sent notification to the VA requesting to add his spouse as a dependent in August 2005, January 2006, and February 2006.

A representative of the Florida Department of Veterans Affairs submitted a letter stating that the Veteran's completed VA Form 21-686c was mailed from that office to the Montgomery VA Regional Office in February 2006.

However, a review of the file does not show any correspondence from the Veteran from 2005 or 2006, with the exception of an employment questionnaire received by the VA in August 2006.

Essentially at issue is when the Veteran first notified the VA of his desire to add his spouse as a dependent.

The Board does not question the Veteran's sincerity in this matter.  The fact remains, however, that no copy of any earlier contact from the Veteran claiming his spouse as a dependent is included in his claims file prior to February 1, 2007.  The Board notes that Veteran has stated that he submitted the information to the Florida Department of Veterans Affairs, which was instructed to submit the form to the VA.  Importantly, the Florida Department of Veterans Affairs is an agency separate from the VA.

The Board acknowledges that the Veteran has suggested that his 2005 and 2006 requests to add his spouse as a dependent were misfiled or misplaced by VA. The Board, however, can base its decision solely on what is in the claims file, and the evidence of record fails to show that a claim for additional compensation was received prior to February 1, 2007.

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  

In the case at hand, the earliest date that it is conclusively shown that a claim for additional compensation based on dependency was received is February 1, 2007, with compensation accordingly payable beginning on the first day of the following month.  The claims file is devoid of any records that would indicate that a claim had been received by VA prior to that date.  The Board acknowledges the statements of the Veteran and the Florida Department of Veterans Affairs representative, but finds that such does not constitute clear evidence that notice of the Veteran's spouse was actually received by the VA prior to February 2007.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO would have been received and associated with the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200 (1998). 

Based on the foregoing discussion, the evidence of record weighs against the assignment of an effective date prior to March 1, 2007 for an award of additional compensation benefits based on a dependent spouse.  Accordingly, for the reasons and bases discussed above, the appeal is denied.


ORDER

An effective date earlier than March 1, 2007, for additional compensation payable for a dependent spouse is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


